Exhibit 10.11

(Bilateral Form) (ISDA Agreements Subject to New York Law Only)

ISDA®

International Swaps and Derivatives Association, Inc.

CREDIT SUPPORT ANNEX

to the Schedule to the

ISDA MASTER AGREEMENT

dated as of November 16, 2004 between

WACHOVIA BANK, NATIONAL ASSOCIATION ("Party A")

and

GOLD BANK ("Party B")

This Annex supplements, forms part of, and is subject to, the ISDA Master
Agreement referred to above (this "Agreement"), is part of its Schedule and is a
Credit Support Document under this Agreement with respect to each party.

Accordingly, the parties agree as follows: –

Paragraphs 1 - 12. Incorporation

Paragraphs 1 through 12 inclusive of the ISDA Credit Support Annex (Bilateral
Form) (ISDA Agreements Subject to New York Law Only) published in 1994 by the
International Swaps and Derivatives Association, Inc. are incorporated herein by
reference and made a part hereof.

Paragraph 13. Elections and Variables

(a)
Security Interest for "Obligations." The term "Obligations" as used in this
Annex includes no additional obligations with respect to Party A and Party B.
 

(b)
Credit Support Obligations.
 


 
(i)
Delivery Amount, Return Amount and Credit Support Amount.
 


 
(A)
"Delivery Amount" has the meaning specified in Paragraph 3(a).

 

--------------------------------------------------------------------------------



        (B) "Return Amount" has the meaning specified in Paragraph 3(b).        
(C) "Credit Support Amount" has the meaning specified in Paragraph 3.        
(ii)
Eligible Collateral. The following items will qualify as "Eligible Collateral"
for the party specified, provided that the Secured Party shall be entitled at
any time, and from time to time, not to accept as Eligible Collateral any of the
following which constitute Ineligible Securities as defined below:

                  Party A Party B Valuation
Percentage               (A)
Cash: U.S. Dollars in depositary account form.

YES YES 100%    

        (B)
Treasury Bills: negotiable obligations issued by the U.S. Treasury Department
having a remaining maturity of not more than one year.

YES YES  98%    

        (C)
Treasury Notes: negotiable debt obligations issued by the U.S. Treasury
Department having a remaining maturity of more than one year but not more than
10 years.

YES YES  98%               (D)
Treasury Bonds: negotiable debt obligations issued by the U.S. Treasury
Department having a remaining maturity of more than 10 years but not more than
30 years.

YES YES  92%               (E)
Agency Securities: negotiable debt obligations of the Federal National Mortgage
Association (FNMA), Federal Home Loan Mortgage Corporation (FHLMC), Federal Home
Loan Banks (FHLB), Federal Farm Credit Banks (FFCB), Student Loan Marketing
Association (SLMA), Tennessee Valley Authority (TVA) having a remaining maturity
of not more than 30 years.

YES YES  92%    

        (F)
FHLMC Certificates. Mortgage participation certificates issued by FHLMC
evidencing undivided interests or participations in pools of first lien
conventional or FHA/VA residential mortgages or deeds of trust, guaranteed by
FHLMC, and having a remaining maturity of not more than 30 years.
YES YES  92%

2

--------------------------------------------------------------------------------



    (G)
FNMA Certificates. Mortgage-backed pass-through certificates issued by FNMA
evidencing undivided interests in pools of first lien mortgages or deeds of
trust on residential properties, guaranteed by FNMA, and having a remaining
maturity of not more than 30 years.

YES YES 92%               (H)
GNMA Certificates. Mortgage-backed pass-through certificates issued by private
entities, evidencing undivided interests in pools of first lien mortgages or
deeds of trust on single family residences, guaranteed by the Government
National Mortgage Association (GNMA) with the full faith and credit of the
United States, and having a remaining maturity of not more than 30 years.

YES YES 92%               (iii) Other Eligible Support. Not applicable.        
            (iv) Thresholds.                     (A) "Independent Amount" means
for Party A: zero
                      "Independent Amount" means for Party B:                  
   
zero, unless an Independent Amount becomes applicable to Party B under any
Transaction, in which case the Independent Amount for Party B under this Annex
shall be the aggregate sum of each Independent Amount for each such Transaction
with respect to which Party B has any remaining obligations to Party A
(including any obligations under Section 6(e) of this Agreement if that
Transaction becomes a Terminated Transaction), as such Independent Amount is set
forth in the Confirmation for that Transaction (as amended from time to time),
or as otherwise agreed between the parties on the Trade Date of that Transaction
if a Confirmation for that Transaction has not yet been executed and delivered.
If the Confirmation for a Transaction does not specify an Independent Amount,
the Independent Amount for that Transaction will be deemed to be zero unless
otherwise agreed between the parties.
              (B)
"Threshold" means, for Party A on any date of determination, (a) the amount set
forth opposite the Credit Rating of Party A on that date, or (b) zero if on that
date Party A does not have a Credit Rating or an Event of Default exists with
respect to Party A:
                       

 

3

--------------------------------------------------------------------------------



  Threshold Credit Rating (S&P) Credit Rating           (Moody's)              
  $ 30,000,000 AAA Aaa     $ 20,000,000 AA-, AA and AA+ Aa3, Aa2 and Aa1     $
10,000,000 A-, A and A+ A3, A2 and A1     $   5,000,000 BBB and BBB+ Baa2 and
Baa1     $         0 BBB- and below Baa3 and below

          "Threshold" means for Party B: zero         (C)
  
"Minimum Transfer Amount" means, 'for Party A on any date of determination, (a)
the amount set forth opposite the Credit Rating of Party A on that date, or (b)
zero if on that date Party A does not have a Credit Rating or an Event of
Default exists with respect to Party A:

              Minimum Transfer Credit Rating (S&P) Credit Rating     Amount  
(Moody's)                 $ 5,000,000 AAA Aaa     $ 3,000,000 AA-, AA and AA+
Aa3, Aa2 and Aa1     $ 1,000,000 A-, A and A+ A3, A2 and A1     $     500,000
BBB and BBB+ Baa2 and Baa1     $       0 BBB- and below Baa3 and below

     
"Minimum Transfer Amount" means with respect to Party B: $100,000
   

   
Provided that if an Event of Default exists with respect to Party B, the Minimum
Transfer Amount for Party B shall be zero.
        (D)
  
Rounding: The Delivery Amount and the Return Amount will be rounded down to the
nearest integral multiple of $10,000.
    (c) Valuation and Timing.]    

  (i)
"Valuation Agent" means: for purposes of Paragraphs 3 and 5, the party making
the demand under Paragraph 3; for purposes of paragraph 4(d)(ii), the Secured
Party receiving the Substitute Credit Support; and, for purposes of Paragraph
6(d), the Secured Party receiving or deemed to receive the Distributions or the
Interest Amount, as applicable; provided that if an Event of Default or
Potential Event of Default has occurred and is continuing with resect to a
party, the other party shall be the Valuation Agent.
   

  (ii)
"Valuation Date" means any Local Business Day on which a demand is made before
5:00 p.m., New York time, pursuant to Paragraph 3.

4

--------------------------------------------------------------------------------



       
(iii)
"Valuation Time" means the close of business in New York City on the Local
Business Day before the Valuation Date or date of calculation, as applicable;
provided that the calculations of Value and Exposure will be made as of
approximately the same time on the same date.
 


 
(iv)
"Notification Time" means 11:00 a.m., New York time, on a Local Business Day.
 

(d)
Conditions Precedent and Secured Party's Rights and Remedies. The following
Termination Event(s) will be a "Specified Condition" for the party specified
(that party being the Affected Party if the Termination Event occurs with
respect to that party):

                 Party A Party B       Illegality YES YES

     
provided that if the Affected Party would be entitled to receive Eligible Credit
Support or Posted Credit Support but for that, Specified Condition, then
notwithstanding Sections 6(b)(ii) and (iii) of this Agreement, the Affected
Party may designate an Early Termination Date in respect of all Affected
Transactions pursuant to Section 6(b)(iv) as, the result of any such Termination
Event(s) regardless of whether the condition set forth in Section 6(b)(iv)(1)
has been satisfied.
        (e) Substitution             (i) "Substitution Date" has the meaning
specified in Paragraph 4(d)(ii).             (ii) Consent. The Pledgor is not
required to obtain the Secured Party's consent for any substitution pursuant to
Paragraph 4(d) unless the Pledgor is organized under the laws of England or
Wales, in which case such consent shall not be unreasonably withheld.        
(f) Dispute Resolution.             (i) "Resolution Time" means 1:00 p.m., New
York time, on the Local Business Day following the date on which the notice is
given that gives rise to a dispute under Paragraph 5.             (ii)
Value. For the purpose of Paragraphs 5(i)(C) and 5(ii), the Value of Posted
Credit Support other than Cash will be calculated based upon the mid-point
between the bid and offered purchase rates or prices for that Posted Credit
Support as reported on the Bloomberg electronic service as of the Resolution
Time, or if unavailable, as quoted to the Valuation Agent as of the Resolution
Time by a dealer in that Posted Credit Support of recognized standing selected
in good faith by the Valuation Agent, which calculation shall include any unpaid
interest on that Posted Credit Support.
            (iii) Alternative. The provisions of Paragraph 5 will apply. Holding
and Using Posted Collateral.

5

--------------------------------------------------------------------------------



    (g)
Holding and Using Posted Collateral.
       
(i)
Eligibility to Hold Posted Collateral; Custodians.
       
(A)
Party A will be entitled to hold Posted Collateral itself or through a Custodian
pursuant to Paragraph 6(b), provided that the following conditions applicable to
it are satisfied:

       
(1)
Party A is not a Defaulting Party.
       
(2)
Posted Collateral may be held only in the following jurisdictions: New York and
North Carolina.
       
(3)
The party or entity holding the Collateral maintains a Credit Rating of at least
BBB+ from S&P and Baa1 from Moody's.

       
(4)
The Custodian is a bank or trust company having total assets in excess of $10
billion.
       
(B)
Party B will be entitled to hold Posted Collateral itself or through its
Custodian pursuant to Paragraph 6(b), provided that the following conditions
applicable to it are satisfied:

       
(1)
Party B is not a Defaulting Party.
       
(2)
Posted Collateral may be held only in the following jurisdictions: New York and
Kansas.
       
(3)
The party or entity holding the Collateral maintains a Credit Rating of at least
BBB+ from S&P and Baal from Moody's.

       
(4)
The Custodian is a bank or trust company having total assets in excess of $10
billion.
       
(ii)
Use of Posted Collateral. The provisions of Paragraph 6(c) will apply to both
parties, and in addition to the other conditions set forth in Paragraph 6(c),
the Secured Party's rights under Paragraph 6(c) are subject to the condition
precedent that each of the conditions set forth in Paragraph 13(g)(i) is
satisfied with respect to it.

    (h)
Interest Amount.
       
(i)
Interest Rate. The "Interest Rate" for any day will be the Federal Funds
(Effective) rate published in N.Y. Federal Reserve Statistical Release H.15(519)
for that day (or if that day is not a New York Business Day, then for the next
preceding New York Business Day).


6

--------------------------------------------------------------------------------



     

For the purpose of computing the Interest Amount, the amount of interest
computed for each day of the Interest Period shall not be subject to
compounding.
       
(ii)
Transfer of Interest Amount. The Transfer of the Interest Amount will be made on
the first Local Business Day of each calendar month and on any Local Business
Day that Posted Collateral in the form of Cash is Transferred to the Pledgor
pursuant to Paragraph 3(b).
      (iii)
Alternative to Interest Amount. The provisions of Paragraph 6(d)(ii) will apply.
Additional Representation(s). Not applicable. Other Eligible Support and Other
Posted Support. Not applicable.
    (i)
Additional Representation(s). Not applicable.
    (j)
Other Eligible Support and Other Posted Support. Not applicable.
    (k)
Demands and Notices. All demands, specifications and notices under this Annex
will be made to a party as follows unless otherwise specified from time to time
by that party for purposes of this Annex in a written notice given to the other
party:

To Party A:

WACHOVIA BANK, NATIONAL ASSOCIATION
201 South College Street
6th Floor
Charlotte, NC 28288-0601
Attention: Collateral Management Group

Phone: 704-383-9529
Fax: 704-383-3394

To Party B:

GOLD BANK

Rick J. Tremblay
11301 Nall Avenue
Leawood, KS 66211

Attention: Rick J. Tremblay

Fax: (913) 451-8004
Phone: (913) 323-7703
    (l)
Addresses for Transfers.
       
(i)
For each Transfer hereunder to Party A, instructions will be provided by Party A
for that specific Transfer.

7

--------------------------------------------------------------------------------



        (ii)
For each Transfer hereunder to Party B, instructions will be provided by Party B
for that specific Transfer.
    (m)  Other Provisions.    

  (i)
Additional Definitions. As used in this Annex, the following terms have the
following meanings:

   

   
"Credit Rating" means, for a party or entity on any date of determination, (a)
the Long-Term Counterparty Rating then assigned to it by Standard & Poor's
Ratings Services, a division of the McGraw-Hill Companies, Inc. ("S&P") or the
Counterparty Rating then assigned to it by Moody's Investors Service
("Moody's'), or (b) if a party does not have either a Long-Term Counterparty
Rating assigned to it by S&P or a Counterparty Rating assigned to it by Moody's,
then its Credit Rating will be the respective rating then assigned to its
unsecured and unsubordinated long-term debt or deposit obligations by either S&P
or Moody's. If such ratings are assigned by both S&P and Moody's, then its
Credit Rating will be the lower of such ratings.
         
"Ineligible Securities" means any obligations, securities, certificates or
instruments that (i) are denominated in a currency other than U.S. Dollars, (ii)
are issued other than in Federal Reserve book entry form, or (iii) constitute or
include structured notes or other structured debt instruments, real estate
mortgage investment conduits, collateralized mortgage obligations, guaranteed
mortgage certificates, interest-only securities, principal-only securities or
any securities representing interests in, or are composed in whole or in part
of, residual or high risk mortgage derivatives or other derivatives.
   

  (ii)
Exposure. All calculations of "Exposure" under this Annex shall include all
Transactions, including all Specified Transactions that have been or will be
entered into between the parties (whether or not evidenced by a Confirmation).
   

  (iii)
Grace Period. Clause (i) of Paragraph 7 is hereby amended by deleting the words
"two Local Business Days" and substituting therefor "one Local Business Day."

 

 

 

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF the parties have executed this Credit Support Annex as of the
date hereof.

WACHOVIA BANK, NATIONAL ASSOCIATION

By: /s/ Harold E. Sprague, III
Name: Harold E. Sprague, III
Title: Vice President


GOLD BANK

By: /s/ Rick J. Tremblay
Name: Rick J. Tremblay
Title: Exec. V.P. and CFO

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------